Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2022 has been entered.
Response to Arguments
Applicant’s amendments and remarks filed on April 19, 2022 with respect to the rejections under 35 USC 103 and 112 have been fully considered and are persuasive.  The rejections of claims 1-2 and 4-10 have been withdrawn. 
Allowable Subject Matter
Claims 1-2 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to explicitly teach selecting a data set from a plurality of data sets, each storing at least one setting of the bending machine, a before curvature, an after curvature, and a correction value of a second sheet of sheet metal corresponding to a previous bending operation.
U.S. Pub. No. 2018/0133772 A1 to Fabianek teaches a method for controlling a bending machine configured to bend sheet metal, wherein the bending machine has at least one upper roller, one lower roller and a positionable side roller (Abstract, Figs. 3A-B), the method comprising: 
calculating of at least one bending machine setting based at least on properties of a first sheet of sheet metal that is to be bent (Figs. 2 and 3A-B; Paras. [0027]-[0028] and [0031]-[0033]; the machine settings are set by the calculator 218 of the controller which receives inputs for properties of the sheet, e.g., thickness, elasticity, curvature, etc., and it is noted that the initial position of bottom roller is set using the thickness of the sheet, as shown in step 2 of Fig. 3A in which position of the bottom roll is set by the thickness of the plate input by the user);
selecting of a data set from a plurality of stored data sets (Figs. 3A-B; Paras. [0022], [0027, [0035]-[0036], and [0039]; the system includes a material database that stores data sets for various material that may be bent, i.e., a plurality of stored data sets);
retrieving the correction value from the selected data set (Paras. [0035]-[0036]; the correction value for the machine settings is retrieved from a data set corresponding to the sheet being bent);
correcting the calculated at least one bending machine setting based on the correction value (Figs. 3A-B; Paras. [0022], [0035]-[0036] and [0039]); 
setting the bending machine based on the corrected calculated at least one bending machine setting (Figs. 3A-B; Paras. [0009]-[0012] and [0033]-[0036]; adjustments are made to the rollers based off the corrected values); and
causing the bending machine to bend the first sheet based on the corrected calculated at least one bending machine setting, reducing a total number of bending passes required for the first sheet to achieve the desired after curvature (Para. [0036] describes the bending operation performed on the sheet using the corrected values, which will result in a reduced number of bending passes since the corrected machine settings are incorporated into the bending operation).
Fabianek fails to teach selecting a data set from a plurality of data sets, each storing at least one setting of the bending machine, a before curvature, an after curvature, and a correction value of a second sheet of sheet metal corresponding to a previous bending operation because the correction value for the machine settings is determined based on the bending of the sheet in steps 3-7 of the process (Fig. 3A; Paras. [0031]-[0034]) and then a correction to be used in the rest of bending operation is stored for that particular sheet (Paras. [0035]-[0036]).  The data set relied upon in Fabianek that is used in the bending operation does not correspond to a second sheet from a previous bending operation.
US 6,256,547 B1 to Tognon teaches calculating at least one bending machine setting using a data set selecting of a data set from a plurality of stored data sets (Fig. 6; Col. 6, Lns. 1-32, Col. 8, Lns. 1-39 and Col. 9, Lns. 1-23; a data set is selected based on the properties of the materials being bent and the type of bend being performed), each storing at least one setting of the bending machine (Fig. 6; Col. 6, Lns. 1-32 and Col. 9, Lns. 1-23; the data set includes machine settings for the correct positioning of the machine), a before curvature (i.e., zero or flat could be the before curvature), and an after curvature (Fig. 6; Col. 6, Lns. 1-32 and Col. 9, Lns. 1-32; the database includes a before curvature, i.e., flat with no curvature, and an after curvature into which the sheet is bent) from previous bending operations, and the before curvature and after curvature of the second sheet in the selected data set being closest to respective before curvature and desired after curvature of the first sheet that is to be bent (Fig. 6; Col. 9, Lns. 11-23; the data set selected is the one “with value immediately preceding or following” the desired bending angle, i.e., the closest value).
However, Tognon fails to teach the data sets including a correction value of a second sheet of sheet metal corresponding to a previous bending operation, rather Tognon teaches a plurality of data sets populated with previous bending operations to provide machine settings for a subsequent bending operation (Fig. 6; Col. 6, Lns. 1- 32).   Further, Tognon fails to teach the steps relating retrieving the correction value or correcting the calculated at least one bending machine setting based on the correction value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725